Exhibit 10.60

AMENDMENT NO. 1

TO

AMENDMENT NO. 2

TO THE

ENBREL® SUPPLY AGREEMENT

This Amendment No. 1 to Amendment No. 2 to the ENBREL Supply Agreement
(“Amendment No. 2.1”) is made this 23rd day of June, 2008 (the “Amendment
No. 2.1 Effective Date”) by and among IMMUNEX CORPORATION, a corporation of the
State of Washington, having its principal place of business at One Amgen Center
Drive, Thousand Oaks, California, 91320, U.S.A., together with its Affiliates
(“Immunex”), WYETH (formerly known as American Home Products Corporation), a
corporation of the State of Delaware having its corporate headquarters at Five
Giralda Farms, Madison, New Jersey 07940, U.S.A. and acting through its Wyeth
Pharmaceuticals Division (“Wyeth”), and BOEHRINGER INGELHEIM PHARMA GMBH & CO.
KG, (formerly doing business as “Boehringer Ingelheim Pharma KG”) a German
corporation having a place of business at Birkendorfer Straße 65, 88397 Biberach
an der Riss, Federal Republic of Germany (“BIP”), and amends the Enbrel Supply
Agreement effective as of November 5, 1998, by and among Immunex, Wyeth, and
BIP, and as amended (the “Agreement”).

WHEREAS, Immunex, Wyeth and BIP have entered into a certain Agreement for BIP’s
supply of Enbrel® (etanercept) to Immunex and Wyeth;

WHEREAS, on June 3rd , 2002, the Parties amended the ENBREL Supply Agreement
through Amendment No. 2;

WHEREAS, in Amendment No. 2, the Parties set aside certain manufacturing
capacity at the Original Biberach Facility and designated such capacity as the
Baseline Accepted Unused Capacity.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto, each intending to be legally bound,
hereby agree as follows:

1. Reductions to the Baseline Accepted Unused Capacity. The Parties hereby agree
to amend and restate section 5.10(a)(4) with the following:

 

  5.10 Maximum Request; Annual Minimum.

(a) Maximum Request.

(4) Baseline Accepted Unused Capacity.

 

  a. BIP hereby offers Immunex and Wyeth, and Immunex and Wyeth hereby accept,
ten (10) Bulk Drug Substance Runs, using the ISP form of the First Generation
Process, in the Original Biberach Facility, for each Post-Transition Year. Such
ten (10) additional Bulk Drug Substance Runs shall be considered Accepted Unused
Capacity subject to Section 5.1(a)(3) of the Agreement and shall be hereinafter
referred to as the “Baseline Accepted Unused Capacity”. Notwithstanding the
foregoing, BIP shall not be entitled to receive a milestone payment under
Section 5.1(a)(4) for any Bulk Drug Substance produced from Baseline Accepted
Unused Capacity in Calendar Year 2005.



--------------------------------------------------------------------------------

In addition, BIP shall offer to Immunex and Wyeth the then available additional
unused production capacity in the Original Biberach Facility beyond the Baseline
Accepted Unused Capacity (the “Additional H84 Unused Capacity”) and shall make
such offer in writing for each Post-Transition Year at least two (2) Calendar
Years prior to the commencement of such Post-Transition Year. Any such
Additional H84 Unused Capacity shall be for manufacture of the Product using the
ISP form of the First Generation Process. Upon receipt of such written notice
from BIP, Immunex and Wyeth shall have a period of thirty (30) days in which to
provide written notice to BIP that Immunex and Wyeth wish to reserve all or any
portion of such Additional H84 Unused Capacity for the production of additional
kg of Bulk Drug Substance and, if Immunex and Wyeth accept any such capacity, it
shall be deemed Accepted Unused Capacity subject to Section 5.1(a)(3) of the
Agreement. Notwithstanding the foregoing, BIP shall not be entitled to receive a
milestone payment under Section 5.1(a)(4) for any Bulk Drug Substance produced
from Additional H84 Unused Capacity that becomes Accepted Unused Capacity in
Calendar Year 2005.

 

  b. After the Second Generation Process has been implemented at the Original
Biberach Facility, Buyer shall have the ability to designate, at its sole
discretion, that the Baseline Accepted Unused Capacity shall be manufactured
following either the First Generation Process or the Second Generation Process.

 

  c. Commencing in the year 2009, the Baseline Accepted Unused Capacity shall be
reduced each year according to the following schedule until the expiration of
the Agreement in 2012.

 

Post-Transition

Year

   Number of Bulk Drug
Substance Runs to be
considered Baseline
Accepted Unused Capacity

2009

   10

2010

   7

2011

   5

2012

   2

2. Effect of Amendment 2.1 on Agreement. Except as otherwise set forth in this
Amendment No. 2.1, all other terms and provisions of the Agreement shall remain
in full force and effect. In the event of any conflict between the terms and
conditions of the Agreement and the terms and conditions of this Amendment
No. 2.1, the terms and conditions of this Amendment No. 2.1 shall control.

3. Counterparts. This Amendment No. 2.1 may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute together one
and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have, by their duly authorized persons, executed
this Amendment No. 2.1 as of the Amendment No. 2.1 Effective Date.

 

Boehringer Ingelheim Pharma GmbH & Co. KG By:  

/s/    HANS MICHELBERGER

Name:   Hans Michelberger Title:   Vice President Legal Date:   June 26, 2008
By:  

/s/    ALOIS KONRAD

Name:   Alois Konrad Title:   Vice President Supply Chain Management & Business
Date:   June 26, 2008 Immunex Corporation By:  

/s/    MADHAVAN BALACHANDRAN

Name:   Madhavan Balachandran Title:   Senior Vice President Manufacturing Date:
  June 24, 2008 Wyeth, acting through its Wyeth Pharmaceuticals division By:  

/s/    MICHAEL E. KAMARACK

Name:   Michael E. Kamarack Title:   Executive Vice President Date:   June 23,
2008